  Case 1:20-cv-01254-MN Document 5-7 Filed 10/02/20 Page 1 of 5 PageID #: 799
                                                                                  EXECUTION COPY


                                   SUPPLEMENT TO LOAN AGREEMENT

               This SUPPLEMENT TO LOAN AGREEMENT, dated as of September 19, 2014 (this
“Supplement”), is entered into by and among AKORN INC., a Louisiana corporation (the “Borrower”),
the other Loan Parties party hereto, and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as
Administrative Agent (the “Administrative Agent”). Capitalized terms used but not defined herein have
the meaning provided in the Loan Agreement referred to below.

                WHEREAS, reference is hereby made to (a) the Loan Agreement, dated as of April 17,
2014 (as amended, amended and restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof, the “Loan Agreement”), among the Borrower, the other Loan Parties
from time to time party thereto, each Lender from time to time party thereto, and the Administrative
Agent and (b) the Incremental Facility Joinder Agreement, dated as of August 12, 2014 (the “Incremental
Joinder”), among the Borrower, each of the other Loan Parties party thereto, the Administrative Agent,
and JPMCB, as the initial Incremental Term Lender;

                WHEREAS, as specified in Section 2(a) of the Incremental Joinder, the “Incremental
Term Loans” (as defined in the Incremental Joinder) are “Loans” for all purposes under the Loan
Documents and, except as set forth in the Incremental Joinder, have terms identical to the Loans
outstanding under the Loan Agreement immediately prior to giving effect to the Incremental Joinder
(such Loans, the “Existing Term Loans”); and

                  WHEREAS, the Loan Parties and the Administrative Agent, on behalf of the Lenders,
have agreed to enter into this Supplement pursuant to Section 9.02(e) of the Loan Agreement to further
clarify the relationship between the Existing Term Loans and the Incremental Term Loans;

                NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

                 Section 1.      Relationship of Existing Term Loans and Incremental Term Loans.
Each of the Loan Parties and the Administrative Agent, on behalf of the Lenders, acknowledges and
agrees that, for the avoidance of doubt, the Existing Term Loans and the Incremental Term Loans shall
constitute a single class of Loans in an aggregate outstanding principal balance equal to $1,045,000,000
on the date hereof.

                 Section 2.     Conditions of Effectiveness. The effectiveness of this Supplement is
subject to the conditions precedent that (a) the Administrative Agent shall have received counterparts to
this Supplement, duly executed by each of the Borrower, the other Loan Parties, and the Administrative
Agent and (b) the Administrative Agent does not receive from the Required Lenders an objection in
writing to this Supplement within five (5) Business Days following the date on which notice of this
Supplement is made available to the Lenders by posting of such notice on Intralinks® or a substantially
similar Electronic System.

                      Section 3.    Effect on Loan Agreement.

       (a)     Upon the effectiveness of this Supplement, on and after the date hereof, each reference in
the Loan Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall
mean and be a reference to the Loan Agreement, as supplemented hereby.




ACTIVE 203411609v.2
 Case 1:20-cv-01254-MN Document 5-7 Filed 10/02/20 Page 2 of 5 PageID #: 800



        (b)      Except as specifically modified above, the Loan Agreement and all other documents,
instruments and agreements executed and/or delivered in connection therewith shall remain in full force
and effect, and are hereby ratified and confirmed.

          Section 4.  GOVERNING LAW.   THIS SUPPLEMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

                Section 5.      Headings. Section headings in this Supplement are included herein for
convenience of reference only and shall not constitute a part of this Supplement for any other purpose.

                Section 6.      Counterparts. This Supplement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which together shall constitute one and
the same instrument. Delivery by facsimile or other electronic means of an executed counterpart of a
signature page to this Supplement shall be effective as delivery of an original executed counterpart of this
Supplement.

                            [The remainder of this page is intentionally blank.]




                                                     2
Case 1:20-cv-01254-MN Document 5-7 Filed 10/02/20 Page 3 of 5 PageID #: 801
Case 1:20-cv-01254-MN Document 5-7 Filed 10/02/20 Page 4 of 5 PageID #: 802
Case 1:20-cv-01254-MN Document 5-7 Filed 10/02/20 Page 5 of 5 PageID #: 803
